The Vice-Chancellor
considered the form of the exceptions to the answer as objectionable. They were in the same shape as exceptions for impertinence. In taking exceptions for insufficiency, it is necessary to refer clearly to the bill and to point out the parts of it which are not sufficiently answered; otherwise the court would be put to the trouble of finding them out. His honor considered that the defendant might have moved to strike these exceptions off the files, yet he_ did not deem it too late to have the objection brought up when the exceptions were noticed for argument upon the master’s report.
Exceptions overruled, with costs, (a)

) And in a later case, (Hitchcock v. Reitz, March 13, 1838,) the vice-chancellor said: “ I do not perceive, from a perusal of the bill, that the particulars to which the exception to the answer points is specifically called for by *139the interrogatories of the bill. It seems to me that the exception has been framed upon rather a want of particularity in the answer, than upon what the bill has called for, which is not answered. If the defect is in the bill and not in the answer, this is not the way, by exception, to cure it; but the complainant should amend his bill and, in that way, call for the additional discovery, &c,, &c.”